UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6921



ERIC A. BRICE,

                                              Plaintiff - Appellant,

          versus


VIRGINIA BEACH CORRECTIONAL CENTER;        FRANK
DREW; JOHN NIEVES, Deputy Sheriff,

                                             Defendants - Appellees,

CITY OF VIRGINIA BEACH,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    William T. Prince, Magistrate
Judge. (CA-91-583)


Submitted:   October 31, 1997             Decided:   January 20, 1998


Before RUSSELL and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric A. Brice, Appellant Pro Se. Abram William VanderMeer, Jr.,
CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Eric A. Brice appeals the magistrate judge's order* re-
entering judgment and once again denying relief on his 42 U.S.C.

§ 1983 (1994) complaint. In this case, we previously vacated the

magistrate judge's order adverse to Brice and remanded for recon-
sideration of the possibility that Brice had shown sufficient facts

to survive a motion for summary judgment with regard to his claim

of deliberate indifference to a serious medical need. See Brice v.

Virginia Beach Correctional Ctr., 58 F.3d 101 (4th Cir. 1995). We

have reviewed the record and the magistrate judge's specific and

careful findings of fact and find no reversible error. Accordingly,
we affirm on the reasoning of the magistrate judge. Brice v. Vir-

ginia Beach Correctional Ctr. , No. CA-91-583, (E.D. Va. Dec. 19,

1995). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



    *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).

                                2